Citation Nr: 1019126	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder, to include for compensation and for treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from August 1965 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In September 2008, the Board remanded this matter in order to 
permit the RO to adjudicate the interwined issue of whether 
new and material evidence has been submitted sufficient to 
reopen the previous determination that the character of the 
appellant's discharge is a bar to the receipt of benefits 
administered by the Department of Veterans Affairs, except 
health care benefits authorized by Chapter 17, Title 38, 
United States Code.  Thereafter, the RO was to readjudicate 
the issue of service connection for posttraumatic stress 
disorder (PTSD), to include for compensation and for 
treatment purposes. 

In January 2010, the RO issued an administrative decision 
which confirmed the previous denial that indicated that the 
appellant's period of service from August 1965 to December 
1967 was dishonorable for VA purposes except for health care 
benefits authorized by Chapter 17, Title 38, United States 
Code.  A notice of disagreement concerning this decision does 
not appear in the Appellant's claims folder.
 
The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking entitlement to service connection 
for PTSD.

After reviewing the appellant's claims folder, the Board 
finds there is a further duty to assist the appellant with 
his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

Pursuant to the Board's September 2008 remand, the RO was to 
readjudicate the issue of service connection for PTSD, to 
include for compensation and for treatment purposes.  In the 
interest of judicial economy, the issue of service connection 
for PTSD must be properly considered prior to the sub-issue 
of whether compensation, medical treatment, or both, will be 
granted for this condition based on the administrative facts 
of the case. 

The Appellant has been diagnosed with PTSD during the course 
of this appeal.  Specifically, a December 2009 treatment 
report noted a diagnosis of PTSD. See McClain v. Nicholson, 
21 Vet. App. 319 (2007) (holding that a current disability 
exists if the diagnosed disability is present at the time the 
claim is filed or during the pendency of the claim, even if 
the disability resolves prior to adjudication).  However, the 
underlying stressor upon which this diagnosis was based was 
not provided.

As for his claimed inservice stressors, a May 2005 response 
from U. S. Armed Services Center for Unit Records Research 
(CURR) (since renamed the U.S. Army and Joint Services 
Records Research Center, or JSRRC) indicated that some of the 
appellant's claimed stressors had been verified.  
Specifically, the CURR response noted that Cu Chi received 
mortar and rifle fire on March 15, 1967, and mortar fine on 
November 23 and 24, 1967.    

Under these circumstances, the appellant should be provided 
with a VA examination to ascertain the nature, severity, and 
etiology of any psychiatric disorder, including PTSD, found.  

Accordingly, the case is remanded for the following action:

1.  The appellant must be provided with a 
VA examination to ascertain the nature, 
severity, and etiology of any psychiatric 
disorder, including PTSD, found.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  The examination report 
must include a detailed account of all 
pathology found to be present.  The RO 
must provide the examiner a summary of 
the verified stressors and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
verified in-service stressor has resulted 
in the current psychiatric symptoms.  
Specifically, the record establishes the 
appellant's exposure to mortar and rifle 
fire on March 15, 1967, and mortar fine 
on November 23 and 24, 1967.  Following a 
review of the service and post service 
medical records, the examiner must state 
whether any diagnosed psychiatric 
disorder is related to the appellant's 
active duty service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the appellant 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing any additional 
necessary development, the RO must 
readjudicate the issue of service 
connection for PTSD, to include for 
compensation and for treatment purposes.  
In doing so, the RO should make a 
determination as to whether service 
connection for PTSD can be granted, and 
if so, whether any facts or circumstances 
prevent the Appellant from seeking 
compensation, treatment, or both, for 
this condition.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and his representative.  After the 
appellant and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.



No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


